DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/027207 and 10/652474, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

Accordingly, the effective filing date of the instant claims is considered to be 9/12/2011.
Specification
The amendment filed 3/7/2016 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has no such description in the originally filed disclosure.
Accordingly, the amendment to the specification is not entered.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-13, 16-29 and 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 1 recites “at least one solar cell having a working surface area for capturing sunlight and for providing an electromagnetic energy output, an electrically conductive structure coupled to said plurality of solar modules for conducting said electromagnetic energy output” in lines 6-9, “means for monitoring, controlling, optimizing and maximizing said electromagnetic energy output comprising a controller device adapted to monitor, control and/or modulate a voltage and a current of said electromagnetic energy output of each of said plurality of solar modules to optimize and maximize said electromagnetic energy output, wherein said means for monitoring, controlling, optimizing and maximizing said electromagnetic energy output further comprises a communication device; said solar array further comprising means for providing said electromagnetic energy output to an electric or hybrid transportation vehicle” in lines 6-20. Applicant has no support for the limitations in the originally filed disclosure. Description of the limitations is nowhere to be found in the originally filed disclosure. Applicant does not disclose solar cell capturing sunlight and providing an electromagnetic energy output 
Claims 4-7, 9-13, 16-18, 24-29 and 31-42 are rejected on the same ground as claim 1 for depending on claim 1 and for reciting “electromagnetic energy” provided by the at least one solar cell.
Similarly, claim 19 is amended to recite “one or more recharging devices configured to provide an electromagnetic energy output from said plurality of solar modules” in lines 6-8. Applicant has no support for the limitation in the originally filed disclosure.
Claims 20-23 are rejected on the same ground as claim 19.
Applicant points to paragraphs [0139] and [0140] for the support. However, paragraphs [0139] and [0140] of the originally filed disclosure do not provide the support for the limitations, or even discloses the citation in Applicant’s argument. Assumingly, Applicant discloses the citation “… solar arrays resembling natural foliage, e.g. palm trees, which produce energy and can comprise wireless transmission devices adapted to provide energy to electronic devices, electrical appliances and devices, and transportation vehicles. This energy can be in the form of energy associated with electromagnetic spectrum which includes gamma ray energy…”, “this energy can be in the form of energy associated with electromagnetic spectrum” refers to the energy provided from the wireless transmission devices, not from solar cell nor from solar cell modules. Solar cell does not output electromagnetic energy, but consumes electromagnetic energy (e.g. light) to output electric energy.

Claims 28 and 29 recite “an electrolyser device configured to receive electromagnetic energy from the solar array”. Applicant does not have support for such electrolyser that receives electromagnetic energy. On the contrary, Applicant discloses electrolyser receives electric power ([0154]). 
As newly added, claim 35 recites “said communication device comprises an electronic device selected from the group of electronic devices consisting of monitors, displays, sensors, computers and cell phones for monitoring and controlling the function and operation of said solar cell array” in lines 1-4. Applicant has no description a communication device comprises an electronic device consisting of monitors, displays, sensors, computers and cell phones for monitoring and controlling the function and operation of said solar cell array as claimed. Applicant discloses “a communication device selected from the group of communication devices consisting of antennas, receivers, transmitters, relays, and repeaters” in paragraphs [0022] and [0158-0160] of the originally filed disclosure.
Newly added claim 36 is rejected on the same ground as claim 35.
As newly added, claim 37 recites “means for providing electromagnetic energy to an electric or hybrid transportation vehicle comprising an electrical power cord” in lines 1-2. Applicant has no support for using electrical power cord for providing electromagnetic energy. Electromagnetic energy is the kind of energy that does not travel in a power cord.

As newly added, claim 39 recites “means for providing electromagnetic energy to an electric or hybrid transportation vehicle comprising a hard-wired connection to a wireless device disposed on a surface of a road or other path of transportation and/or a parking lot” in lines 1-4. Applicant has no support for using hard-wired connection for providing electromagnetic energy. Electromagnetic energy is the kind of energy that does not travel in a hard-wired connection.

Claims 1, 4-7, 9-13, 16-29 and 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for at least a solar cell (or solar modules) having a working surface area for capturing sunlight and for providing an electrical energy output (see [0015] of Applicant’s original specification), does not reasonably provide enablement for at least a solar cell (or solar modules) having a working surface area for capturing sunlight (e.g. electromagnetic energy) and for providing an electromagnetic energy output such that an electrically conductive structure is couple to the modules, the voltage and current of the electromagnetic energy are monitored, controlled and/or modulated.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
It is noted that electromagnetic energy is a kind of energy that travels in space in the form of waves (see “What is electromagnetic radiation?” by Space Environment). Electromagnetic .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-13, 16-29 and 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 4-7, 9-13, 16-29 and 31-42 are rejected for being indefinite because the specification does not describe sufficient structure to perform the recited function.
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). MPEP 2163.03 (VI). See also In re Dossel, 115F. 3d 942, 946 (Fed. Cir. 1997).

Not only Applicant does not disclose a solar cell or a solar module providing electromagnetic energy output, but Applicant also does not provide a sufficient structure of the solar cell or solar module that is capable of providing electromagnetic energy output. 
a) Claims 1, 4-7, 9-13, 16-29 and 31-42 are rejected for being indefinite because the metes and bounds of the claimed invention cannot be determined especially in regards to solar cell or solar modules providing electromagnetic energy output.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 4-7, 9-13, 16-29, 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 7,888,584, claims 1-20 of U.S. Patent No. 8,319,091 and claims 1-20 of U.S. Patent No. 8,957301 in view of Pandya et al. (US 2009/0045773). 
Claims 1-44 of U.S. Patent No. 7,888,584, claims 1-20 of U.S. Patent No. 8,319,091 and claims 1-20 of U.S. Patent No. 8,957301 teach an solar cell array resembling a tree as claimed. 
Pandya et al. teaches a system of a wireless battery charging for a vehicle using a power supply (101) from solar power (see figs. 1-6C, paragraphs 0033, 0041-0042).
It would have been obvious to one skilled in the art at the time of the invention was made to have used the solar array of Claims 1-44 of U.S. Patent No. 7,888,584, claims 1-20 of U.S. Patent No. 8,319,091 and claims 1-20 of U.S. Patent No. 8,957301 to provide power supply for the wireless electrical charging system of Pandya et al., because Pandya et al. explicitly suggests using solar panels as a power supply for the wireless battery charging system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-13, 16-29 and 31-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
Applicant argues that since Applicant states other people inventions, e.g. U.S. Pat. No. 5,611,175, U.S. Pat. No. 5,787,649, U.S. Pat. No. 6,343,440 and U.S. 2002/0184,833, incorporated by reference in Application No. 10/652474, and therefore no new matter is added by adding other people inventions as Applicant’s own invention under the statement “it will be appreciated that the antenna support structure of the present invention can be adapted to take the 
112 rejection and prior art rejection
Applicant’s arguments are directed to the amended and newly added claims. However, Applicant’s arguments are moot in view of the new ground of rejection.
Double patenting rejection
Applicant present no arguments regarding the double patenting rejection. Therefore, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THANH-TRUC TRINH
Primary Examiner
Art Unit 1756



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726